 

Exhibit 10.2

 

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is being executed and delivered as of June 7, 2019 (the “Closing Date”), by and
among MYR Group Inc. (the “Borrower”), the Lenders party hereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). All capitalized terms used herein without definition shall have the
same meanings as set forth in the Credit Agreement described below.

 

WITNESSETH:

 

WHEREAS, the Borrower, the Lenders, and the Administrative Agent are party to
that certain Amended and Restated Credit Agreement dated as of June 30, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to make certain modifications to the Credit Agreement; and

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent have so agreed
on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree as follows:

 

1.         Amendments to the Credit Agreement. Effective as of the Closing Date,
but subject to the satisfaction of the conditions precedent set forth in
Section 2 below, the Credit Agreement shall be amended as follows:

 

a.         Section 6.01 of the Credit Agreement is hereby amended to amend and
restate clause (e) thereof in its entirety as follows:

 

(e)        Indebtedness of the Borrower or any Subsidiary incurred to finance
the acquisition, construction, improvement, alteration or repair of any fixed or
capital assets (whether or not constituting purchase money Indebtedness),
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred (A) prior to or within
180 days after such acquisition or the completion of such construction,
improvement, alteration or repair or (B) between October 1, 2017 and December
31, 2018 and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $60,000,000 at any time outstanding;

 

b.         Section 6.02 of the Credit Agreement is hereby amended to amend and
restate clauses (a) and (d) thereof in their entirety as follows:

 

(a)        Liens created pursuant to any Loan Document;

 

 

 

 

(d)        Liens on assets acquired, constructed, improved, altered or repaired
by the Borrower or any Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred (A) prior to or
within 180 days after such acquisition or the completion of such construction,
improvement, alteration or repair or (B) between October 1, 2017 and December
31, 2018, (iii) the principal amount of the Indebtedness secured thereby does
not exceed the cost of acquiring, constructing, improving, altering or repairing
such assets and (iv) such security interests shall not apply to any other
property or assets of the Borrower or Subsidiary (other than, in respect of any
lease, under any one or more master lease agreements with same lessor or an
Affiliate thereof).

 

2.          Conditions to Effectiveness. This Amendment shall be deemed to have
become effective as of the Closing Date, but such effectiveness shall be subject
to the following conditions precedent:

 

(a)        the Administrative Agent shall have received executed counterparts of
(i) this Amendment duly executed and delivered by the Borrower, the
Administrative Agent and the Lenders required to give consent thereto and (ii)
the Consent and Reaffirmation attached hereto as Annex I duly executed by each
Subsidiary Guarantor (the “Reaffirmation”);

 

(b)        the Administrative Agent shall have received such other documents,
instruments and agreements as the Administrative Agent may reasonably request;
and

 

(c)        the Administrative Agent shall have received all fees and expenses
due and payable on or prior to the date hereof in connection with this
Amendment.

 

3.         Representation and Warranties. The Borrower hereby represents and
warrants that (i) this Amendment and the Credit Agreement, as amended hereby,
constitute its legal, valid and binding obligation and are enforceable against
it in accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law; (ii) all of the representations
and warranties of the Borrower set forth in the Credit Agreement, as amended
hereby, and the other Loan Documents are true and correct in all material
respects on and as of the date hereof (except to the extent such representations
or warranties specifically relate to any earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date) and (iii) no Default or Event of Default under
the Credit Agreement, as amended hereby, has occurred and is continuing on and
as of the date hereof.

 

4.         Effect on the Credit Agreement.

 

(a)        Upon the effectiveness of this Amendment, on and after the date
hereof, each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import shall mean and be a reference to the
Credit Agreement, as amended and modified hereby.

 

(b)        Except as specifically amended above, the Credit Agreement, the other
Loan Documents and all other documents, instruments and agreements executed
and/or delivered in connection therewith, shall remain in full force and effect,
and are hereby ratified and confirmed.

 

(c)        The execution, delivery and effectiveness of this Amendment shall
neither operate as a waiver of any rights, power or remedy of the Administrative
Agent or the Lenders under the Credit Agreement or any other Loan Document, nor
constitute a waiver of any provision of the Credit Agreement or any other
document executed in connection therewith.

 

 2 

 

 

5.          GOVERNING LAW. This Amendment shall be shall be governed by and
construed in accordance with the laws of the State of New York, but giving
effect to federal laws applicable to national banks.

 

6.          Costs and Expenses. The Borrower agrees to pay all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the preparation, negotiation and
execution of this Amendment.

 

7.          Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

8.          Counterparts. This Amendment may be executed by one or more of the
parties on any number of separate counterparts and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. A
facsimile copy or other electronic image (e.g., “PDF” or “TIF” via electronic
mail) of any signature hereto shall have the same effect as the original
thereof.

 

9.          Loan Document. The Borrower hereby agrees that this Amendment and
the Reaffirmation shall constitute Loan Documents for purposes of the Credit
Agreement and the other Loan Documents.

 

[Signature Pages Follow]

 

 3 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  MYR GROUP INC., as the Borrower         By /s/ Betty R. Johnson          
Name: Betty Johnson           Title: Senior Vice President, CFO, & Treasurer

 

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement

MYR Group Inc.

 

 

 

  JPMORGAN CHASE BANK, N.A., individually as a Lender, as an Issuing Bank and as
Administrative Agent       By /s/ Christopher L Collins           Name:
Christopher L Collins           Title: Vice President         JPMORGAN CHASE
BANK, N.A. (TORONTO BRANCH), as a Lender         By /s/ Christopher L Collins  
        Name: Christopher L Collins           Title: Vice President

 

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement

MYR Group Inc.

 

 

 

  BANK OF AMERICA, N.A., individually as a Lender, as an Issuing Bank and as
Syndication Agent         By /s/ Kathryn Herrera           Name: Kathryn Herrera
          Title: Assistant Vice President         Bank of America, National
Association (Canada Branch), as a Lender         By /s/ Medina Sales de Andrade
          Name: Medina Sales de Andrade           Title: Vice President

 

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement

MYR Group Inc.

 

 

 

  BMO Harris Bank N.A., individually as a Lender and as an Issuing Bank        
By /s/ Michael Gift           Name: Michael Gift           Title: Director      
  BANK OF MONTREAL, as a Lender         By /s/ Michael Gift           Name:
Michael Gift           Title: Director

 

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement

MYR Group Inc.

 

 

 

  PNC Bank, National Association, as a Lender         By /s/ Brandon Norder    
      Name: Brandon Norder           Title: Senior Vice President

 

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement

MYR Group Inc.

 

 

 

  WELLS FARGO Bank, National Association, as a Lender         By /s/ Benjamin
Livermore           Name: Benjamin Livermore           Title: Vice President

 

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement

MYR Group Inc.

 

 

 

 

Annex I

 

CONSENT AND REAFFIRMATION

 

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 2 to the Amended and Restated Credit Agreement dated as of June
30, 2016 (as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among MYR Group Inc. (the “Borrower”), the financial
institutions from time to time party thereto (the “Lenders”) and JPMorgan Chase
Bank, N.A., as Administrative Agent for the Lenders (the “Administrative
Agent”), which Amendment No. 2 is dated as of June 7, 2019 (the “Amendment”).
Capitalized terms used in this Consent and Reaffirmation and not defined herein
shall have the meanings given to them in the Credit Agreement. Without in any
way establishing a course of dealing by the Lender, the undersigned (i) consents
to the Amendment, (ii) reaffirms its obligations under the Subsidiary Guaranty,
the Security Agreement and each and every other Loan Document to which it is a
party and (iii) reaffirms all Liens on the Collateral which have been granted by
it in favor of the Administrative Agent (for itself and the other Holders of the
Secured Obligations) pursuant to any of the Loan Documents, and all filings made
with a Governmental Authority in connection therewith, and acknowledges and
agrees that such Credit Agreement and each and every such Loan Document executed
by the undersigned in connection with the Credit Agreement remains in full force
and effect and is hereby reaffirmed, ratified and confirmed. All references to
the Credit Agreement contained in the above-referenced documents shall be a
reference to the Credit Agreement as so modified by the Amendment.

 

Dated: June 7, 2019

 

[Signature Page Follows]

 

 

 

 

HUEN ELECTRIC, INC.   GSW INTEGRATED SERVICES, LLC           By: /s/ Jennifer
Harper   By: /s/ Brad Munden Name: Jennifer Harper   Name: Brad Munden Title:
Treasurer   Title: Secretary and Treasurer           THE L.E. MYERS CO.  
STURGEON ELECTRIC CALIFORNIA, LLC           By: /s/ Jennifer Harper   By: /s/
Judy Weaver Name: Jennifer Harper   Name: Judy Weaver Title: Treasurer   Title:
Treasurer       HARLAN ELECTRIC COMPANY   STURGEON ELECTRIC COMPANY, INC.      
    By: /s/ Jennifer Harper   By: /s/ Jennifer Harper Name: Jennifer Harper  
Name: Jennifer Harper Title: Treasurer   Title: Treasurer           GREAT
SOUTHWESTERN CONSTRUCTION, INC.   MYR TRANSMISSION SERVICES, INC.           By:
/s/ Brad Munden   By: /s/ Brad Munden Name: Brad Munden   Name: Brad Munden
Title: Secretary and Treasurer   Title: Vice President, Secretary, and Treasurer
          E.S. BOULOS COMPANY   MYR REAL ESTATE HOLDINGS, LLC           By: /s/
Jennifer Harper   By: /s/ Mark Enos Name: Jennifer Harper   Name: Mark Enos
Title: Treasurer   Title: Assistant Secretary           MYR EQUIPMENT, LLC  
HIGH COUNTRY LINE CONSTRUCTION, INC.           By: /s/ Mark Enos   By: /s/
Jennifer Harper Name: Mark Enos   Name: Jennifer Harper Title: Chief Executive
Office and President   Title: Treasurer

 

Signature Page to Consent and Reaffirmation to

Amendment No. 2 to Amended and Restated Credit Agreement

 

 

 